Citation Nr: 1109323	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  05-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an eye disorder, claimed as iritis, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (BVA) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was remanded by the Board in November 2008 for further development and is now ready for disposition.


FINDING OF FACT

A chronic eye disorder was not manifest during service, was not identified for many years after service separation, and is unrelated to service or to any service-connected disability.


CONCLUSION OF LAW

An eye disorder, claimed as iritis, was not incurred or aggravated by active service, and is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in January 2005, the amendment is not applicable to this claim. 

Service treatment records do not reveal any treatment or findings relating to an eye disorder.  The December 1969 separation examination noted normal vision in both eyes.  Therefore, the evidence does not show a chronic eye disorder at the time of discharge.

The first post-service report related to the eye was noted in a June 1978 VA treatment record, which showed that the Veteran reportedly had "chronic iritis with result in glaucoma" and was being followed by a private ophthalmologist.  A June 1984 VA Agent Orange examination report shows that the Veteran gave a history of iritis since 1974 that included eye surgery in 1982.  Upon examination, the left pupil was deformed.  In a January 1987 claim, he related that he had been having eye trouble since 1973/1974.

Even assuming that the Veteran began developing symptomatology related to the eye as early as 1973/1974 (per his own reported medical history), this comes some 4 to 5 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

On the issue of continuity, the Board has considered the Veteran's more recent lay assertions that he has had eye problems since service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an eye disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of an eye disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of an eye disorder.  

His in-service history of symptoms (or absence thereof) at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to an eye disorder for several years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1969) and initial reported history of symptoms related to an eye disorder in approximately 1978 (a 9 year gap). 

The Veteran is competent to provide statements asserting a continuity of symptomatology since active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in view of the multi-year gap between discharge from active duty service (1969) and initial reported symptoms related to an eye disorder in approximately 1978, the Board finds any such recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative than the clinical evidence of record.  

In addition, the Veteran did not report a history of continuous post-service symptoms during post-service medical treatment for the claimed disability.  Private eye examinations dated December 2004 show that he did not report the onset of eye problems during or soon after service or even indicate that the symptoms were of longstanding duration.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Next, the Veteran has reported the onset of symptoms to different times.  In a January 1978 claim, he dated the onset of eye problems to 1973 or 1974.  In the 1984 Agent Orange examination, he dated the onset of his eye symptoms to 1974.  In the August 2009 VA examination, he dated the onset to 1994.  As part of the current claim, he dated the onset of symptoms to service.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's eye disorder to active duty, despite his contentions to the contrary.    

Private treatment records dated November 2004 reflect that the Veteran's vision was 20/20 in the right eye and 20/40 in the left eye.  He denied any eye disorder or impaired vision.  The clinician noted that there was no retinopathy, glaucoma, or cataracts.  There was no opinion regarding a nexus to service.

In December 2004, he complained of decreased vision; his wife reported that he had trouble with distance and near vision.  Upon examination, vision was 20/40 in the right eye and 20/30 in the left eye.  He denied double vision.  The clinician noted that the Veteran had recently been diagnosed with diabetes.  His impression was induced hyperglycemia secondary to decreased blood sugar.  There was no background diabetic neuropathy, vitreous hemorrhage, or embolic retinopathy.  The clinician diagnosed early cataract in the left eye.  

Two weeks later, vision was 20/20 in the right eye and 20/25 in the left eye.  The clinician noted that the improved vision was secondary to the Veteran's lower blood sugar, which had reportedly stabilized.  There was no background diabetic neuropathy.  The diagnosis included iritis.

An August 2009 VA eye examination report showed that the Veteran reported a 15-year history of chronic intermittent iritis in the left eye that was associated with redness and pain, dating the onset to 1994.  He had recently discovered that this disorder was associated with the antigen HLA-B27.  He was currently on a maintenance dose of topical steroids.  

The Veteran reportedly had undergone surgical iridectomy in the left eye, but was not sure why, and a cataract extraction with intraocular lens insertion in the left eye nine years previously, in addition to follow up laser surgeries.  He reported "a little bit" of decreased and blurred vision, but described his vision as "fairly good."  He denied distorted vision, diplopia, visual field defect, history of eye injury, watery eyes, or eye swelling.  He also reported one occasion of iritis in the right eye five years previously.  He had been diagnosed with diabetes in 2004, which was controlled by medication.  

The examiner, after having reviewed the claim folder and medical history, diagnosed HLA-B27 uveitis that was recurrent in the left eye and resulted in a single episode in the right eye; right eye cataract that was consistent with normal age-related changes; and mild findings of hypertensive retinopathy (tortuosity in the vessels).  The examiner also diagnosed left eye pseudophakia and opined that the early advancement of the cataract was "more likely due to" chronic inflammation from the uveitis.   

Based on the above, the Board finds that the evidence does not attribute the Veteran's eye disorders to active duty.  No treating or examining health care professional has ever established or suggested such a relationship.  

The VA examiner opined that the uveitis is related to an antigen but there is no evidence that the antigen is related to service.  The VA examiner also opined that the left eye pseudophakia was related to chronic inflammation from the uveitis, and that the right eye cataract was related to age.  Finally, the VA examiner determined that tortuosity in the vessels was consistent with nonservice-connected hypertension.  Therefore, the evidence does not support a finding of medical nexus.

In sum, in the absence of any complaints during service or for many years thereafter, and no nexus between current complaints and active duty, the evidence does not support a grant of service connection on a direct basis.  For these reasons, a grant of service connection on a direct basis is not warranted.

With respect to secondary service connection, the evidence reflects a current diagnosis of bilateral uveitis, right eye cataract, hypertensive retinopathy, and left eye pseudophakia.  Moreover, there is no dispute that the Veteran is service-connected for diabetes.  

According to private treatment records, he was first diagnosed with diabetes in December 2004; however, the competent evidence does not show that any of his current eye disorders are proximately due to or the result of his service-connected diabetes.  The VA examiner specifically stated that none of the current eye disorders is associated with diabetes.  

Because the opinion was offered following a review of the claim folder and after an objective examination of the Veteran, it is highly probative.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, no other competent evidence of record refutes that opinion.

The Veteran has submitted statements during the pendency of this claim expressing the opinion that he has an eye disorder related to either service or his service-connected diabetes.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

However, lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Veteran is capable of observing symptoms such as redness, pain and blurred vision, but he is not competent (i.e., professionally qualified) to offer an opinion as to the cause of these conditions or their relationship to service, if any.

The evidence does not demonstrate that any of the Veteran's currently-diagnosed eye disorders are causally related to active service or to his service-connected diabetes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, pre-adjudication letters sent to the Veteran in January and February 2005 informed him of what evidence was required to substantiate a direct service connection claim and of his and VA's respective duties for obtaining evidence.  A January 2009 post-adjudication letter provided secondary service connection notice.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating , as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and has assisted the Veteran in obtaining private treatment records.  

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in August 2009.  The VA examination is adequate for adjudication purposes, as the physician offered the requested opinion, made all necessary findings, and provided an adequate rationale necessary for adjudication of the claim.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In fact, the Veteran has stated that he has been treated by "dozens of doctors" for eye problems since returning from Vietnam, but that most of those medical records are not available because the physicians have either retired or are deceased.  See June 2005 Form 9.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an eye disorder, previously claimed as iritis, including as secondary to diabetes mellitus, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


